Title: Franklin and John Adams to William Temple Franklin: Instructions, 20 November and [20–21 November 1778]
From: Franklin, Benjamin,Adams, John
To: Franklin, William Temple


I.
Passy, Nov. 20. 1778
Instructions to W T. Franklin
You are to go by the shortest Road to Dieppe, and make all the Dispatch possible.
At Dieppe enquire for Mr Baron, Merchant there, and take his Advice whether to go off to the Ship, or to acquaint the Captain with your Arrival send him the Letters you have for him, and desire him to come & meet you on shore. The last is safest for the Intelligence you may obtain, as well as for you, if the Weather should be stormy.
You are to make all the Enquiries noted in the Paper annexed; & put down the Answers in Writing; as well as other Matters he may communicate to you:—in which be very exact and clear.
You are to enquire if he wants Hands, & acquaint him that there may probably be some to be had here at his Return from his Cruise, if that should occasion a Diminution of his Numbers.—
You are to keep an exact Account of your Expences, & use the utmost Frugality therein: By this, your Diligence & Expedition in going and Returning, and your Exactness in executing these Orders, you will recommend yourself to our Approbation.—
B FranklinJohn Adams

1. Force of his Vessel, Number of Men. &c
2. What time he left America, & from what Port.
3. What Instructions he had from Congress.
4. If he knows the Contents of his Dispatches.
5. Ask for News, & Newspapers
6. What Acct. there was of Differences between Count D’Estaign’s People & those of Boston—
7. Whether he was well supply’d with Necessaries there & Provisions.
8. Whether he was repair’d & sail’d; and where suppos’d to be bound.—
9. What the present Situation of the Armies.
10. Whether Burgoyne’s Corps continu’d entire, or were much diminish’d by Desertion &c. & where canton’d.—
11. Whether the great Ships are finish’d, that were building.
12. What the present State of Paper Money.
13. Whether Taxes are begun, to sink it.
14. If he is acquainted with any late Resolutions of Congress material for us to know.—

15. What Persons of Note have of late taken the Oath of Allegiance to the States.—
16. Where the Enemies Fleet were in America?
17. Whether any and what Vessells were bound to France from any Port of America?
18. Whether the Providence Boston and Ranger had arrived and with what Prizes?
19. Where the Warren Rawley Alliance and other Continental Frigates?

 
II.
[November 20–21, 1778]
Private Instructions to WT Franklin
Upon reconsidering Job Prince’s Letter, it is observable, that there is not a single Circumstance mention’d in it by which one may assured that it is either an honest Letter or a Forgery & a Trick to get into their Power from us some Person of Confidence from whom or from the Letters we might write by him they might pick out some useful Intelligence. The releasing a French Fisherman taken perhaps by a Comrade for that purpose, might be only to commence an Intercourse & procure Trust on our Part. This Captain may be the same Genius that so artfully trapanned Burnel.— You are therefore by no means to go on board his Vessel. But write to him that you have Letters for him from the Commissioners which you are to deliver only into his own Hands, and request his comming on shore to receive them. In the meantime communicate the Suspicion to Mr Baron, and by his Means obtain Authority to seize the Captain & his Boats Crew as soon as they land, & have the Men separated and examined each by himself. If on Examination they appear to be true Men & not artful Enemies from Dover or Guernesey, you may then give him the Letters, & acquaint him with the Reasons of his being so examined, which he cannot take amiss.
It seems strange that a Ship after so long a Voyage should not chuse to enter any Port: That she should come in preference to lie off Dieppe: That the Captain in his Letter to us should not relate a Syllable of News of any kind, should say Nothing of the Port he came from, the Time of his Departure, should suppose us acquainted with every particular concerning his Vessel & her Destination, tho’ he has lost the Dispatches, & yet tell us that tho’ he knows the Intention of Congress he wants our Orders for his Cruise.
B FranklinJohn Adams
 
Notation by Franklin: Private Instructions to W. T Franklin
